Citation Nr: 1330627	
Decision Date: 09/24/13    Archive Date: 09/30/13

DOCKET NO.  06-11 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate disability rating for neurological impairment of the left lower extremity for the period from December 9, 2006 to March 10, 2009.

2.  Entitlement to a service connection for post-traumatic arthritis of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service from March 1953 to December 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  By that rating action, the RO awarded service connection for a lower thoracic compression fracture (thoracic spine) disability; an initial 10 percent disability rating was assigned.  Then, in an April 2008 rating decision, the disability rating for the Veteran's service-connected lower thoracic compression fracture (thoracic spine) disability was increased by the RO from 10 to 20 percent disabling, effective December 12, 2003 (date of claim to reopen). 
   
In January 2009, the Veteran testified before a Veterans Law Judge during a Travel Board hearing held at the RO.  Thereafter, the Veterans Law Judge who conducted the January 2009 retired from the Board.  The Veteran was given an opportunity to testify before the undersigned Veteran's Law Judge during a December 2011 Travel Board hearing.  Transcripts of these hearings have been associated with the claims files. 

In a July 2012 decision, the Board denied an initial evaluation in excess of 20 percent for the service-connected thoracic disability.  The Board also found that a separate disability rating for neurological impairment of the left lower extremity was not warranted.  The Veteran appealed the Board's denial of a separate rating for neurological impairment of the left lower extremity to the United States Court of Appeals for Veterans Claims (Court).  By a January 2013 Order, the Court vacated that portion of the Board's July 2012 decision, wherein it denied a separate rating for neurological impairment of the left lower extremity, consistent with a Joint Motion For Partial Remand (Joint Motion).  

In addition, a review the record discloses that the RO issued a decision in March 2012, wherein it denied service connection for post-traumatic arthritis of the feet.  (See March 2012 rating action uploaded to the Veteran's Virtual VA claims file).  In June 2012, VA received the Veteran's Notice of Disagreement, wherein he contested that rating decision.  The RO has not issued a Statement of the Case that addresses this issue; therefore, the Board directs that the RO issue one, as directed below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2013) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the Joint Motion, the parties agreed that in denying the claim for a disability rating in excess of 20 percent for lower thoracic compression fracture in its July 2012 decision, the Board did not consider whether a separate disability rating for neurological impairment of the left leg for the period from December 9, 2006 to March 10, 2009 was warranted.  Thus, in order to comply with the Court's January 2013 Order granting the parties' Joint Motion, the Board finds that further development is required, as discussed below.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand). 

In light of the above and the parties' Joint Motion, the Board finds that a retrospective medical opinion addressing whether the neurological findings of positive straight leg raise test at 45 degrees, history of urinary incontinence and positive Gaenslen's, Patrick's and Yeoman's tests for the left leg noted on December 2006 and January 2008 VA spine examination reports and March 2009 VA outpatient treatment reports, respectively, are secondary to the service-connected thoracic spine disability.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  Parenthetically, the Board observes that an April 2012 VA examiner concluded, based on medical textbooks and his clinical experience, that the Veteran's right leg sciatica stemmed from arthritis of the lumbar spine and not from the service-connected thoracic spine disability.  Thus, the Board finds that further medical clarification is warranted prior to further appellate review of the claim of entitlement to a separate disability rating for neurological impairment of the left leg for the period from December 9, 2006 to March 10, 2009.  Id.

In addition, and as noted in the Introduction, the Veteran has raised a Manlincon issue with regard to the claim for service connection for post-traumatic arthritis of the feet.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO denied the above-cited claim in a February 2012 rating action that has been uploaded to the Veteran's Virtual VA claims file.  In June 2012, and well within one year of notification of that decision, the Veteran filed a Notice of Disagreement with the February 2012 rating decision.  This constituted a timely Notice of Disagreement initiating an appeal of this additional claim.  38 C.F.R. § 20.201 (2013). 

To date, the Veteran has not been provided a Statement of the Case or given an opportunity to perfect the appeal of this additional claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand this claim, rather than merely referring it.  A Statement of the Case must be issued and the Veteran given an opportunity to perfect the appeal of this claim to the Board.  See Manlincon, 12 Vet. App. at 238.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the claims files to a VA examiner who specializes in orthopedics for a retrospective medical opinion to determine whether the Veteran's service-connected thoracic disability caused neurological left leg impairment for the period from December 2006 to March 2009.  The claims folders and a copy of this remand must be made available to the examiner for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the clinical findings of positive straight leg raise test at 45 degrees and positive Gaenslen's, Patrick's and Yeoman's tests for the left leg as noted on December 2006 and January 2008 VA spine examination reports and March 2009 VA outpatient report, respectively, are etiologically related to the service-connected thoracic spine disability, as opposed to any other source.    

The VA examiner must provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including, but not limited to the above-cited clinical findings noted during the December 2006 and January 2008 VA spine examination reports and March 2009 VA outpatient report, respectively.  In doing so, the VA examiner should expressly consider the pertinent rating criteria in 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2013), Note 1. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resort to speculation.

2.  Furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to service connection for post-traumatic arthritis of the feet.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

3.  Readjudicate the claim of entitlement to a separate disability rating for neurological impairment of the left lower extremity for the period from December 9, 2006 to March 10, 2009.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him and his representative of all applicable rating criteria with respect to his claim.  Allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


 _________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



